NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 8/17/2021:
The amendments to claims 1-11 is acknowledged and accepted.
The cancellation of claim 12 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, determine whether or not the money indicated in the acquired second money information can be dispensed, based on the inventory quantity and the first money information, in addition to the other limitations of the claim.
With respect to claim 10, prior art fails to teach or reasonably suggest, either singly or in combination, determine whether or not the money indicated in the acquired second money information acquired by the acquisition unit can be dispensed from the cash handling apparatus, based on the inventory quantity information and the first money information, in addition to the other limitations of the claim.
With respect to claim 11, prior art fails to teach or reasonably suggest, either singly or in combination, determining whether or not the money indicated in the acquired second money information acquired at the acquiring can be dispensed, based on the inventory quantity information and the first money information, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Arai (US 2018/0033229) discloses a money dispensing management apparatus comprising a memory configured to store inventory quantity information indicating an inventory quantity of money, and first money information regarding money to be reserved for a primary purpose that is to dispense money as change ([0047]-[0049], [0054], Figs. 4-6); and a processing circuitry ([0047], [0048]).

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876